JOHN R. BROWN, Circuit Judge
(dissenting).
I respectfully dissent.
Despite its initial appearance and this Court’s treatment, with which I cannot agree, this is not a suit by the Union to recover a debt owed to individual employees. Rather — viewed as it must be from the scope of a complaint under F.R.Civ.P. 8(a), 12(b) (6), 54(c), 28 U.S.C.A. and Conley v. Gibson, 1957, 355 U.S. 41, 78 S.Ct. 99, 2 L.Ed.2d 80 — it is an action for specific performance of a unanimous arbitration award determined pursuant to the provisions of the collective bargaining agreement between the Union and Employer.
The collective bargaining agreement set up the arbitration scheme. In exchange for a no-strike (and no-lockout) clause, all disputes over matters relating to the collective agreement were to be adjusted through the arbitration process provided for in the contract. Initially, any dispute is to be handled by two designated representatives of the parties. If they fail to resolve the controversy, the matter is referred to a joint Labor Management Committee consisting of five union and five employer representatives. Should this Committee fail to agree or to adjust any matter, the dispute is then referred to the Council on Industrial Relations for the Electrical Industry for the United States and Canada, whose decision is “binding and final on both parties.” a Here the Joint Labor *769Management Committee undertook to decide and did decide the controversy. The only difficulty as far as the Employer is concerned is that the Committee decided against it. Thus here what superficially appears as merely an assertion by the Union for direct relief, i. e., back wages, for individual employees in fact is an effort to require the Employer to abide by the arbitrator’s award pursuant to an agreement to arbitrate which the District Court would have been empowered specifically to enforce had the Employer declined to allow consideration of the dispute by the Joint Labor Management Committee. Textile Workers Union of America v. Lincoln Mills, 1957, 353 U.S. 448, 77 S.Ct. 912, 923, 1 L.Ed.2d 972.
This is, on all tests, a union controversy in which the Union is asserting in its collective capacity a demand that the Employer abide by its contractual obligation to comply with resulting decisions or awards of the arbitration process. It is not an effort by the Union to enforce “uniquely personal rights” of individual employees. The only novel or surprising thing is that, at this late date, there should be any doubt that the District Court has jurisdiction under § 301 of the Taft-IIartley Act, 29 U.S.C.A. § 185, to enforce an arbitration award resulting from an agreement to arbitrate which the District Court would have been empowered specifically to have enforced. Textile Workers Union of America v. Lincoln Mills, 1957, 353 U.S. 448, 77 S.Ct. 912, 923, 1 L.Ed.2d 972,
Association of Westinghouse Salaried Employees v. Westinghouse Electric Corp., 1955, 348 U.S. 437, 75 S.Ct. 489, 99 L.Ed. 510, is no obstacle. There the Supreme _ Court in a 3-2-1-2 split held that § 301 does not of itself authorize a union to bring a direct action (apart from any arbitration machinery) to recover back wages for individual employees. As Chief Justice Warren (with Justice Clark concurring) stated the holding,b “ * * * § 301 is not sufficiently * * * clear to indicate that Congress intended to authorize a union to enforce in a federal court the uniquely personal right of an employee for whom it had bargained to receive compensation for services rendered his employer.” 348 U.S. 437, at page 461, 75 S.Ct. 489, at page 501, 99 L.Ed. 510, at page 525. But the rationale of Mr. Justice Frankfurter — rigorously confining § 301 to a proceduralc concept to avoid “serious constitutional problems” d —in reaching *770the generally agreed upon result, was clearly rejected in Lincoln Mills as his lone dissent indicates. The Supreme Courte in Lincoln Mills held that § 301 “ * * * does more than confer jurisdiction in the federal courts over labor organizations. It expresses a federal policy that federal courts should enforce these agreements [to arbitrate grievance disputes] on behalf of or against labor organizations * * * The question then is, what is the substantive law to be applied in suits under § 301(a) ? We conclude that the substantive law to apply * * * under § 301(a) is federal law, which the courts must fashion from the policy of our national labor laws.” 353 U.S. 448, 455-456, 77 S.Ct. 912, 917, 1 L.Ed.2d 972, 979-980. Yet it is this apprehension of constitutional and court administrative problems which occupies the principal attention of Judge Cameron’s opinion.f We need not determine whether the result merits the language characteristic of the colorful opinions of Judge Wright — that the Court “beat a retreat from Westinghouse.” g In a figure indigenous to warfare — military or industrial — if the Court did not beat a retreat, at least the army changed. He who was its spokesman with a small band of two others, finds himself now all alone. Moreso, the cause he so earnestly championed — constitutional and administrafive limitations — was abandoned by former allies. And where once stood forces divided by 3-2-1-2 all but one were now united that it was a matter within the constitutional power of the federal government and that it posed no administrative problems insuperable to the judicial machinery. And this, though at the bottom of the case was merely an aggregation of grievances personal to specific workers concerning “work loads and work assignments.” 353 U.S. 448, 449, 77 S.Ct. 912, 914, 1 L.Ed.2d 972, 976.h
Since the District Court has jurisdiction under § 301 to enforce an agreement to arbitrate — an obligation running to a union and not a uniquely personal ¡right of the employee — it must necessarily have jurisdiction to enforce the resulting award. To hold otherwise would reduce arbitration to an empty shell in which the agreement to arbitrate, which could be specifically enforced under § 301, is merely a futile and time-consuming prelude to a meaningful determination which must now come through other means. The tenor — if not command — of Lincoln Mills is to the contrary. As the agreement to arbitrate grievance disputes is the quid pro quo for an agreement not to strike, § 301 “ * * * expresses a federal policy that federal courts should enforce these agree*771ments on behalf of or against labor organizations and that industrial peace can be best obtained only in that way.” Lincoln Mills, supra, 353 U.S. 448, 455, 77 S.Ct. 912, 917, 1 L.Ed.2d 972, 979. The obligation to comply with the award runs to the union — and is therefore a union controversy — though the subject matter in dispute may or may not be primarily personal to employees, see note h, supra.
We stand in conflict with both the Fourth and the Sixth Circuits. For me, I cannot brush them off so lightly as does the majority (see note 11 and appended text). In cases in which the issue has been directly posed both have held that § 301 authorized a federal court to enforce an award arrived at through the arbitration process. In A. L. Kornman Co. v. Amalgamated Clothing Workers, 6 Cir., 1959, 264 F.2d 733, the Court enforced an arbitration award of vacation pay to the employees. To the same effect are the two cases from the Fourth Circuit, Textile Workers Union of America v. Cone Mills Corp., 4 Cir., 1959, 268 F.2d 920, involved a suit by the union for specific performance of an arbitration award of unemployment benefits of employees. In Enterprise Wheel & Car Corp. v. United Steel Workers, 4 Cir., 1959, 269 F.2d 327, the Court decreed specific performance of an award to the union for lost wages of discharged employees.
Employer and Union agreed in their wisdom to forego work stoppages— whether by strike or lockout — and submit disputes to the arbitration machinery which they set up. A dispute has been submitted and resolved in the form of an award to the Union.
The Union agreed to arbitrate. The Employer agreed to arbitrate. Congress, by § 301, sought to create effective sanctions to compel parties to industrial disputes to live up to their contracts. The contract with the Union was that the Employer would arbitrate and the arbitration awards would be complied with. It is that agreement which the Employer has breached.
The Employer’s breach presented a union suit and the District Court properly enforced the award. 175 F.Supp. 315.
I therefore dissent.

. The pertinent provisions of the agreement read as follows:
“Section 4. There shall be no stoppage of work either by strike or lockout because of any * * * disputes over matters relating to this agreement. All such matters must be handled as stated herein.
“Section 5. There shall be a Joint Labor Management Committee of five (5) representing the Employer and five (5) representing the Union. * * *
*769“Section 6. All grievances or questions in dispute shall bo adjusted by the duly selected representatives of both parties to this agreement. In the event that the two are unable to adjust any matter within 48 hours, they shall refer same to the Joint Labor Management Committee.
“Section 8. Should this Committee fail to agree or to adjust any matter, such shall then be referred to the Council on Industrial Relations for the Electrical Industry for the United States and Canada. The decision of the Council shall be binding and final on both parties hereto.”


. See the opinion of the Court by Mr. Justice Frankfurter (Justices Burton and Minton concurring) in which he stated substantially the same thing. There is no indication that Congress “intended to open the doors of the federal courts to a potential flood of grievances based upon an employer’s failure to comply with terms of the collective agreement relating to compensation, terms peculiar in the individual benefit which is their subject matter in which, when violated, give a cause of action to the individual employee.” 348 U.S. 437, 460, 75 S.Ct. 489, 501, 99 L.Ed. 510, 525.
Justice Reed agreed that it was not a proper case under § 301 because it was not based upon the violation of a “collective bargaining agreement based on the failure of either the employer or the union to carry out its undertakings with the other.” 348 U.S. 437, 462, 75 S.Ct. 489, 501, 99 L.Ed. 510, 525.
Justices Douglas and Black dissented on the ground that this was part of the essential collective bargaining relationship and the union should have standing to sue.


C. Section 301 gives procedural directions to the federal court to overcome hampering rules governing unincorporated asso • ciations.


. Justice Frankfurter foresaw grave constitutional problems if § 301 is considered as “a grant of jurisdiction to federal courts over a contract governed entirely *770by state substantive law, a jurisdiction not based on diversity of citizenship yet one in which a federal court would, as in diversity cases, administer the law of the State in which it sits.”


. The sharp divergence of views between the Court and Mr. Justice Frankfurter is illustrated by the following quotation from Justice Frankfurter’s dissent in Lincoln Mills.
“The Court has avoided the difficult problems raised by § 301 * * * by attributing to the section an occult content. This plainly procedural section is transmuted into a mandate to the federal courts to fashion a whole body of substantive federal law * * *. § 301 cannot be so construed * * 353 U.S. 448, 460-461, 77 S.Ct. 923, 1 L.Ed. 2d 972, 983.
“ * * * I am impelled to the view that [§ 301] is unconstitutional in cases such as the present ones where it provides the sole basis for exercise of jurisdiction by the federal courts.” 353 U.S. at page 484, 77 S.Ct. at pages 935-936, 1 L.Ed.2d 996.


. See the extensive quotation from Mr. Justice Frankfurter’s three justice opinion for the Court taken from 348 U.S. 459-460, 75 S.Ct. 500-501, 99 L.Ed. 510.


. 175 F.Supp. 312, 314.


. See also our cases of Lodge No. 12, Dist. No. 37, International Ass’n of Machinists v. Cameron Iron Works, Inc., 5 Cir., 1958, 257 F.2d 467; Item Co. v. New Orleans Newspaper Guild, 5 Cir., 1958, 256 F.2d 855. In each we rejected the idea that since the arbitration being sought would result in decisions affecting individual workers’ rights to pay, etc., it was not a “union suit.”